          Case 3:20-cv-07083-VC Document 71 Filed 03/05/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ALLROUNDS, INC.,                                 Case No. 20-cv-07083-VC
                 Plaintiff,
                                                   ORDER GRANTING IN PART AND
          v.                                       DENYING IN PART MOTIONS TO
                                                   DISMISS
  ESHARES, INC., et al.,
                                                   Re: Dkt. Nos. 52, 56
                 Defendants.

       For the reasons stated on the record, the misappropriation of trade secret claims are
dismissed with leave to amend. Any amended complaint shall be filed within 21 days of this
order, and the defendants have 21 days to respond after the filing of the amended complaint.
       Also for the reasons stated on the record, the Carta defendants’ motion to dismiss the
patent infringement claims is denied without prejudice to renewing the motion upon the filing of
the amended complaint.
       IT IS SO ORDERED.

Dated: March 5, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
